NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



WILLIE FRANK JOHNSON,                         )
                                              )
             Appellant,                       )
                                              )
v.                                            )        Case No. 2D17-2203
                                              )
STATE OF FLORIDA                              )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for Charlotte
County; Donald H. Mason, Judge.

Howard L. Dimmig, II, Public Defender,
and Matthew J. Salvia, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Rachel Kamoutsas,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, KHOUZAM, and ATKINSON, JJ., Concur.